BRITT, Judge.
By their first assignment of error, defendants contend the court erred in admitting for purpose of corroboration a written statement made by State’s witness Patterson shortly after he was' arrested, arguing that portions of the statement did not corroborate, but, in fact, contradicted the witness.
*450Where the credibility of a witness has been put in issue by cross-examination, testimony of prior consistent statements made by the witness are competent for the purpose of corroboration. State v. Norris, 264 N.C. 470, 141 S.E. 2d 869 (1965); State v. Brooks, 260 N.C. 186, 132 S.E. 2d 354 (1963). Slight variance between the prior statements and the witness’ testimony does not render the corroborating evidence incompetent, but merely goes to its weight, it being for the jury to determine whether the testimony does in fact corroborate the witness. 2 Strong, N.C. Index 2d, Criminal Law, § 89, p. 615.
While, the statement introduced in the case at bar was corroborative in several respects, the statement contained portions detrimental to defendants not covered by the witness’ testimony. In State v. Brooks, supra, p. 189, Justice Sharp, writing for the court, said:
“If a prior statement of a witness, offered in corroboration of his testimony at the trial, contains additional evidence going beyond his testimony, the State is not entitled to introduce this ‘new’ evidence under a claim of corroboration. Neither may the State impeach or discredit its own. witness by introducing his prior contradictory statements under the guise of corroboration. (Citations.)
* ❖ ❖ *
“Where portions of a document are competent as corroborating evidence and other parts incompetent, it is the duty of the party objecting to the evidence to point out the objectionable portions. Objections to evidence en masse will not ordinarily be sustained if any part is competent. (Citations.)”
The record discloses that defendants did not point out those portions of the statement which did not corroborate the witness but objécted to the statement en masse. The assignment of error is overruled.
The remaining assignments of error brought forward and argued in defendants’ brief pertain to the court’s charge to the jury. We have carefully reviewed the charge, with particular reference to the portions excepted to, but conclude that when the .charge is considered in its entirety it complies with the statute and is free from prejudicial error. G.S. 1-180; State v. Moore, 197 N.C. 196, 148 S.E. 29 (1929).
*451In the trial of this cause, we find
No error.
Chief Judge Brock and Judge Baley concur.